Title: From George Washington to Brigadier General Peter Muhlenberg, 1 March 1779
From: Washington, George
To: Muhlenberg, Peter


Sir
Head Quarters [Middlebrook] 1st March 1779

The State of Virginia having granted a gratuity of six Months pay to her Officers, and such of her Men as come under the description of the Act for that purpose, of which I inclose you an extract, His Excellency the Governor has requested me to furnish him with Returns specifying the Names and Ranks of the Officers and Names of the non Commd and privates. Be pleased therefore to communicate this to the commanding officers of the other Brigades, and desire them [to] direct the pay Master of each Regiment to make out an exact Roll of his Regiment agreeable to the above affixing the pay ⅌ Month to each Officer, non Comd Officer and private—As I wish to transmit them to Virginia by the next post, they must be brought in by Thursday. I am Sir Yr most obt Servt
G.W.
